DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (herein “Rajagopalan”; US Pat. No. 7,015,300 B2) in view of Umezawa et al. (herein “Umezawa”; US Pat. No. 7,300,362 B1).
Regarding claim 1, Rajagopalan discloses a golf ball comprising a rubber core of at least one layer and an inner cover layer and outer cover layer which encase the core (col. 9, lines 48-56), wherein the inner cover layer is formed of an inner cover layer-forming a resin composition comprised of: (A) a polyurethane or polyurea (col. 26, line 48-61; noting a thermoplastic polyurethane), and (B) a thermoplastic polyester elastomer (col. 27, lines 32-37), which resin composition has a Shore D hardness of 52 or less (col. 41, lines 46-49; noting 20 Shore D or greater obvious the claimed range) and a rebound resilience of at least 50% (col. 45, lines 47-57; noting the entire resin can have a rebound of 60% or greater); the inner cover layer-forming resin composition has a blending ratio between components (A) and (B) which, expressed as the weight ratio (A)/(B), is from 20/80 to 80/20 (col. 32, lines 7-14 making obvious the claimed range), and the outer cover layer is formed of a resin composition comprised of a polyurethane or polyuria (col. 10, lines 33-38; noting the inner and outer cover may be thermoplastic polyurethane compositions).  It is noted that Rajagopalan does not specifically disclose that the component (A) resin material in the inner cover layer-forming resin composition has a Shore D hardness of at least 55 and a rebound resilience of 48% or less, the outer cover polyurethane or polyurea is of the different type as component (A), the polyurethane or polyurea has a higher rebound resilience than that of component (A) and a lower Shore D hardness than that of component (A). However, Rajagopalan discloses that both polyurethanes may be thermoplastic polyurethanes (col. 10, lines 33-38) and that the intermediate layer may be harder than the cover layer (col. 41, lines 46-51).  In addition, Umezawa discloses cover materials, the first thermoplastic polyurethane cover material having a component (A) resin material in the cover layer-forming resin composition (col. 16, lines 27-32; noting A would be a combination of Pandex T8260 and T8295) has a Shore D hardness of at least 55 (col. 16, lines 27-32; noting 56 Shore D) and a rebound resilience of 48% or less (col. 16, lines 27-32; noting 46%), the second thermoplastic polyurethane material is of the different type as component (A) (col. 16, lines 23-26; noting Pandex T8290), the polyurethane or polyurea has a higher rebound resilience than that of component (A) (col. 16, lines 23-26; noting 52%) and a lower Shore D hardness than that of component (A) (col. 16, lines 23-26; noting 93 JIS-A or Shore A equates to roughly 43.2 Shore D; see NPL Thermal Tech Equipment; the Examiner using linear interpolation).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Rajagopalan to use the component (A) resin material in the inner cover layer-forming resin composition having a Shore D hardness of at least 55 and a rebound resilience of 48% or less, the outer cover polyurethane is of the different type as component (A), the polyurethane or polyurea having a higher rebound resilience than that of component (A) and a lower Shore D hardness than that of component (A) as taught and suggested by Umezawa because doing so would be combing prior art elements (a thermoplastic polyurethane for the inner and outer cover, the inner cover being harder than the outer cover and two different Pandex 
Regarding claim 2, the combined Rajagopalan and Umezawa disclose that the inner cover layer has a Shore D hardness of 50 or less (Rajagopalan: col. 41, lines 46-48; noting “about 50 Shore D” makes obvious 50 Shore D or slightly less) and a rebound resilience of at least 52% (Umezawa: col. 49-58;noting 60% or more makes obvious the range).
Regarding claim 3, the combined Rajagopalan and Umezawa disclose that the proportion of component (B) in the inner cover layer-forming resin composition is 80 wt% or less (Rajagopalan: col. 32, lines 9-14; 90 to 10% of “other polymers’ makes obvious this range).
Regarding claim 7, the combined Rajagopalan and Umezawa disclose that the component (A) resin material in the inner cover layer-forming resin composition has a rebound resilience of 46% or less (Umezawa: col. 16, lines 26-32), and the inner cover layer-forming resin composition has a blending ratio between components (A) and (B) which, expressed as the weight ratio (A)/(B), is from 20/80 to 40/60 (Rajagopalan: col. 32, lines 8-14). It is noted that the combined Rajagopalan and Umezawa do not specifically disclose that the rebound resilience is 44% or less.  However, regarding using 44% over that of 46%, it has been held that applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990) (see MPEP 2144.05 (I) where Titanium Metals Corp. of America v. Banner states “a prima case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one in the art would have expected them to have the same properties")(see also: Umezawa: col. 16, lines 18-21; noting 44% is well within the range of one of ordinary skill in the art)(see also page 9 of applicant’s spec, applicant giving no criticality to “44% or less” over that of “48% or less”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that using a rebound of 46% over that of 44% would not produce unexpected results: that is, the inner cover would continue to have lower rebound than the outer cover regardless of the exact % rebound.       
Regarding claim 8, the combined Rajagopalan and Umezawa disclose that the component (A) resin material in the inner cover layer-forming resin composition has a rebound resilience of from 44 to 48 % (Umezawa: col. 16, lines 26-32; noting 46%), and the inner cover layer-forming resin composition has a blending ratio between components (A) and (B) which, expressed as the weight ratio (A)/(B), is from 40/60 to 80/20 (Rajagopalan: col. 32, lines 8-14).
Regarding claim 9, the combined Rajagopalan and Umezawa disclose that the thickness of the outer cover layer is lower than that of the inner cover layer (Rajagopalan: col. 39, lines 16-45; noting the outer cover can be 0.02 inches, and the inner cover can be 0.08 inches).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (herein “Rajagopalan”; US Pat. No. 7,015,300 B2) in view of Umezawa et al. (herein “Umezawa”; US Pat. No. 7,300,362 B1) and in further view of Manami et al. (herein “Manami”; US Pub. No. 2008/0274826 A1).
that the component (B) resin material in the inner cover layer-forming resin composition has a Shore D hardness of 55 or less and a rebound resilience of at least 48%.  However, Rajagopalan discloses the use of a thermoplastic polyester in the inner cover that would inherently have some Shore D and rebound resilience (col. 27, lines 32-37).  In addition, Manami discloses the use of a thermoplastic polyester in an intermediate layer that has a Shore D hardness of 55 or less (par. [0054]; noting 10 to 40 Shore D makes obvious the claimed range) and a rebound resilience of at least 48% (par. [0055]; noting 50 to 90% makes obvious the claimed range).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Rajagopalan and Umezawa to make (B) resin material in the inner cover layer-forming resin composition have a Shore D hardness of 55 or less and a rebound resilience of at least 48% as taught by Manami because doing so would be a simple substitution of one element (a thermoplastic polyester having a Shore D of 10 to 40, and a rebound resilience of 50 to 90%) for another (a thermoplastic polyester having some inherent Shore D and rebound resilience) to obtain predictable results (using a thermoplastic polyester having a Shore D of 10 to 40, and a rebound resilience of 50 to 90% to increase the resilience of the overall composition – see Manami: par. [0009]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 7-9 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/12/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711